Order entered October 25, 2018




                                              In The
                                  Court of Appeals
                           Fifth District of Texas at Dallas
                                      No. 05-18-00803-CV

                                ROBERT BARNES, Appellant

                                                V.

                              STREETLANE HOMES, Appellee

                       On Appeal from the County Court at Law No. 2
                                   Dallas County, Texas
                           Trial Court Cause No. CC-18-03132-B

                                            ORDER
        The reporter’s record in this appeal has not been filed because appellant has not requested

it. By letter dated September 20, 2018, we directed appellant to file, within ten days, written

verification he had requested the record. Although we cautioned him that failure to comply

could result in the appeal being submitted without the reporter’s record, he has not responded.

Accordingly, we ORDER the appeal submitted without the reporter’s record. See TEX. R. APP.

P. 37.3(c).

        As the clerk’s record has been filed, we ORDER appellant to file his brief no later than

November 26, 2018.

                                                       /s/   DAVID EVANS
                                                             JUSTICE